            Case 3:11-cv-01771-MEM Document 213 Filed 01/19/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

ANTONELLO BOLDRINI,                        :

                     Plaintiff             :   CIVIL ACTION NO. 3:11-1771

            v.                             :        (JUDGE MANNION)

MARTIN R. WILSON, et al.,                  :

                     Defendants            :


                                  MEMORANDUM

   I.         BACKGROUND

        Presently before the court is the December 1, 2020 motion of plaintiff

Antonello Boldrini for “Reconsideration of Judge Mannion’s Fabricated

Orders.” (Doc. 210). The so-called “fabricated Orders” to which Boldrini

refers are the court’s November 16, 2020 Memorandum and Order, (Docs.

207 & 208), dismissing with prejudice his Rule 60(b) motion for relief from

judgment, (Doc. 201), regarding the October 3, 2019 Memorandum Order

entered by the district court, (Doc. 183). 1

        For the following reasons, the motion will be DENIED.2

        1
        This case was previously assigned to the Honorable A. Richard
Caputo and recently reassigned to the undersigned.
      2
        Also, since the lengthy procedural history of this case is detailed in the
court’s November 16, 2020 Memorandum and in the defendants’ current
opposition brief, (Doc. 211), it is not repeated herein.
         Case 3:11-cv-01771-MEM Document 213 Filed 01/19/21 Page 2 of 5




   II.     STANDARD OF REVIEW

         The purpose of a motion for reconsideration is to correct manifest

errors of law or fact or to present newly discovered evidence.” Harsco v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be

altered or amended if the party seeking reconsideration shows at least one

of the following grounds: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc.

v. Dentsply Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max’s

Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999)); Chesapeake Appalachia, LLC v. Scott Petroleum, LLC, 73 F. Supp.

3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration motions should be

granted sparingly.). “The standard for granting a motion for reconsideration

is a stringent one ... [A] mere disagreement with the court does not translate

into a clear error of law.” Chesapeake Appalachia, LLC, 73 F. Supp. 3d at

491 (quoting Mpala v. Smith, 2007 WL 136750, at *2 (M.D. Pa. Jan. 16,

2007), aff’d, 241 Fed.Appx. 3 (3d Cir. 2007)) (alteration in original).




                                      -2-
          Case 3:11-cv-01771-MEM Document 213 Filed 01/19/21 Page 3 of 5




   III.     DISCUSSION

          In its November 16, 2020 decision, the court found that Boldrini’s Rule

60(b) motion was denied since he failed to make a showing of “extraordinary

circumstances”, and since the court did not have subject matter jurisdiction

over his motion.

          In his motion for reconsideration, Boldrini offers nothing new outside

what he previously presented and argued, and largely rehashes the reasons

why he believes he is entitled to relief from the court’s October 3, 2019

Memorandum Order. In fact, Boldrini merely expands upon his scurrilous,

unfounded, and baseless allegations that the “Commonwealth of PA is a

criminal Organization” that “operates in conspiracy with the Federal Court

system of Pennsylvania.” He also repeats his themes found throughout his

filings in this case that defendants have “lied” to the state and federal courts

and, that they are “professional criminal[s]” and that “they should be

executed.” (Doc. 212).

          A motion for reconsideration is not a proper vehicle for such

contentions as Boldrini raises. See Eshun v. Welsh, 2019 WL 3022959 (M.D.

Pa. April 10, 2019). Indeed, it is well-settled that a motion for reconsideration

“may not be used to give a dissatisfied party a chance to “[change] theories

and try again,” obtaining a “‘second bite at the apple.’” Kropa v. Cabot Oil &


                                        -3-
       Case 3:11-cv-01771-MEM Document 213 Filed 01/19/21 Page 4 of 5




Gas Corp., 716 F.Supp.2d 375, 378 (M.D. Pa. 2010) (citation omitted). Also,

simply because Boldrini is unhappy with the result of the court’s November

16, 2020 opinion “is an insufficient basis to grant [him] relief.” See id. (citing

Ogden v. Keystone Residence, 226 F.Supp.2d 588, 606 (M.D. Pa. 2002)).

      The burden for reconsideration is on the moving party and Boldrini

does not demonstrate that any of the three grounds exist in his case which

are required for the court to grant reconsideration. To the extent that Boldrini

argues this court committed procedural errors regarding its consideration

and characterizations of the briefs filed by the parties with respect to his Rule

60(b) motion, such matters were within the court’s discretion and, as

defendants point out, they “afford[] no grounds for vacating this Court’s

Orders”, especially since there was no prejudice to Boldrini and no due

process violation since the court clearly lacked jurisdiction over his motion.

(Doc. 211 at 13).

      Thus, Boldrini’s motion does not present any valid basis for

reconsideration.




                                      -4-
             Case 3:11-cv-01771-MEM Document 213 Filed 01/19/21 Page 5 of 5




     IV.       CONCLUSION

             In light of the foregoing, Boldrini’s motion for reconsideration, (Doc.

210), will be DENIED.

             An appropriate order shall follow.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge


DATE: January 19, 2020
11-1771-02




                                           -5-
